NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



T.F.,                                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4502
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 11, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert Bauman,
Judge.

Howard L. Dimmig, II, Public Defender, and
Rachel Roebuck, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and ATKINSON, JJ., Concur.